Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-29 are currently pending.
	Benefit of priority is to September 12, 2016.

	Valeric acid is also known in the art as pentanoic acid. See page 6, line 18 of the specification for confirmation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 22 are indefinite because the time “after the start of the culture” is not specified, that is, is the supplementation feed comprising valeric acid given a second, an hour, or days after the start of the culture.
Claim 13 refers to a mammalian host cell and therefore claims 14 reference to a mammalian host cell does not further limit Claim 13.

Claims 18-20 and 27-29 are indefinite because these claims recite “about 0.1mM to 10mM”, for example. The term ‘about’ does not set a lower or an upper limitation to the range set forth in these claims. Further, it is not clear if ‘about’ is in reference to the lower limit or applies to both the lower and upper limit of the claims.
Claim 21 is drawn to a feed composition comprising an effective amount of valeric acid. It is one thing when this language of ‘effective amount’ is used within a method claim because one can know/determine when the amount of valeric acid increases the production of recombinant protein in host cells, for example. In the context of a stand-alone claim, the effective amount can be a concentration of valeric acid that can be provided in a gallon of feed medium or in a milliliter of feed medium.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (2001; Pentanoic acid, a novel protein synthesis stimulant for Chinese hamster ovary (CHO) cells. Journal of Bioscience and Bioengineering. 91(1); 71-75).
Liu et al. teach culturing CHO cell lines (page 71, right col; para. 2, line 2; Claim 14, 15, 23, 24) expressing a fusion protein comprising IgG-Fc4: CD20 (page 71, right col; para. 2, line 5-7; Claim 16, 25) in serum-free medium supplemented with pentanoic acid (Claim 21) at 48 hours (page 72, left col., para. 1; Claim 17, 26) which resulted in increased fusion protein production (Figure 1). Therefore, Liu et al. teach a method for increasing the production of a recombinant protein by culturing a mammalian host cell expressing the recombinant protein in a cell culture medium supplemented with at least one feed comprising an effective amount of valeric acid, wherein the supplementation occurs after the start of the culture (Claim 13, 22). The pentanoic acid concentration was between varied between 0 and about 2 mM (Figure 2), with the maximum effect of pentanoic acid occurring at 1 mM (page 74, left col., para. 1), with the difference in fusion protein production not being different from 1 mM to 1.5 mM (Figure 2; Claims 18, 19, 20, 27, 28, 29).

	Claim(s) 13-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (IDS; 2016; published online December 11, 2015; Valeric acid induces cell cycle arrest at G1 phase in CHO cell cultures and improves recombinant antibody production. Biotechnology Journal. 11:487-496).
	Park et al. teach (page 488, left col., para. 2) culturing CHO cell lines (Claims 14, 15, 23, 24) producing Rituximab (Claim 16, 25) in suspension culture medium (Claim 21, 18, 19, 20, 27, 28, 29) which resulted in an increase in mAb production (Figure 1C), Valeric acid was additionally added at days 2, 4, 6, and 8 after the start of the culture  (Figure 3F; Claim 17, 26). Therefore, Park et al. teach a method for increasing the production of a recombinant protein by culturing a mammalian host cell expressing the recombinant protein in a cell culture medium supplemented with at least one feed comprising an effective amount of valeric acid, wherein the supplementation occurs after the start of the culture, noting that the claims do not state that the initial culture medium cannot comprise valeric acid and then be subsequently supplemented with additional valeric acid after the start of the culture and the 112/2 rejection in which the supplementation on Day 0 is not excluded (Claim 13, 22).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656